— In consolidated proceedings pursuant to article 7 of the Real Property Tax Law to review tax assessments on certain real property, the petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County (Farley, J.), dated February 18, 1982, as, in effect, confirmed the assessments for the tax years 1971/1972 through 1973/1974 and, in granting certain reductions for the 1974/1975 through 1980/1981 tax years, failed to reduce them further. Judgment affirmed insofar as appealed from, with costs. The respondents concede that, where properly utilized, the income approach could be used to value a motel, including the subject budget-type, “no amenities” facility. We agree with Special Term and with respondents, however, that the income approaches used by both parties were defective. Accordingly, Special Term was correct in utilizing the cost approach (see People ex rel. Hotel Paramount Corp. v Chambers, 298 NY 372; Matter of Westbury Motel Co. v Board of Assessors, 88 AD2d 794). Thompson, J. P., O’Connor, Brown and Rubin, JJ., concur.